Citation Nr: 0914297	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  02-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 through 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

The Board notes that this matter was previously remanded to 
the RO in October 2003 in order that the Veteran be provided 
proper notification of VA's duties to notify and assist in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  
The RO was also directed to obtain medical record releases 
from the Veteran for Dr. David Ratcliff and Dr. Shaheer 
Yousaf, and to obtain the Veteran's treatment records from 
those private treatment providers.  

Although the RO undertook to perform the action directed in 
the Board's October 2003 remand, the RO's post-remand VCAA 
notice to the Veteran was again deficient.  Also, following 
the Board's remand, the Veteran advised VA that he was 
continuing to receive treatment for his knee disorders with 
Dr. Yousaf and that additional medical documentation would be 
forthcoming.  Finally, a review of the claims file revealed 
that the Veteran had not been notified of a scheduled August 
2002 VA examination and that he subsequently failed to appear 
for that examination.  Although an interoffice e-mail 
contained in the claims file indicated that the RO intended 
to reschedule the VA examination, this was not done.

Accordingly, this matter was once again remanded to the RO in 
December 2005 so that the Veteran could be provided proper 
notice of VA's duties to notify and assist under the VCAA, to 
allow the RO to obtain additional records relating to 
treatment rendered by Dr. Yousaf, and so that the Veteran 
could be rescheduled for a new VA examination.  The RO has 
performed the action directed in the Board's December 2005 
remand, and this matter has now returned to the Board for 
adjudication.

Additionally, the Board notes that in April 2007, the Veteran 
submitted a VA Form 21-4138 which provides a new apartment 
and street address as his current mailing address.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At the Veteran's July 2008 VA examination, the Veteran 
reported that he had undergone arthroscopic surgery on his 
right knee in 2006 at Civista Hospital in La Plata, Maryland.  
He also reported that a separate arthroscopic surgery was 
performed on his left knee, also at Civista Hospital, in June 
2007.  An isolated June 2007 treatment note from Dr. Shaheer 
Yousaf reflects that the Veteran was seen at that time for a 
follow-up post-surgical examination of both knees.  In a June 
2007 statement, the Veteran reported that he was directed to 
refrain from squatting and was required to use crutches after 
his left knee surgery.  A review of the claims file reveals 
that treatment records from Civista Hospital which relate to 
the Veteran's 2006 and 2007 surgeries, any subsequent 
hospitalization, and post-surgical follow-up treatment have 
not been requested.  These records should be obtained to 
allow for a full evaluation of the Veteran's left and right 
knee disabilities and for possible evaluations for 
hospitalization or convalescence pursuant to 38 C.F.R. 
§§ 4.29 and 4.30.

Although the Board regrets the further delay that would be 
caused by additional remand of this appeal, it also 
recognizes that due process considerations require such an 
action.  Accordingly, the case is REMANDED for the following 
action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate his claims for initial 
evaluations in excess of 10 percent for 
his left knee and right knee disorders, 
and, provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The Veteran should be specifically 
requested to provide a signed release 
form, with full address information, for 
Civista Hospital in La Plata, Maryland.  
The Veteran should also be requested to 
identify the names and addresses for any 
medical treatment providers who rendered 
treatment for his knees after his June 
2007 left knee surgery.  Signed release 
forms for any such providers identified 
by the Veteran should also be requested.

Such notice must be mailed to the Veteran 
at his new and current address, as 
identified in his April 2007 VA Form 21-
4138.

2.  After securing any necessary release 
forms, with full address information, all 
records of reported treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be obtained and  
incorporated into the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should also be included in the claims 
file.

3.  After completion of the above 
development, the Veteran's claims of 
entitlement to initial evaluations in 
excess of 10 percent for his left knee 
and right knee disorders should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




